SUPPLEMENTAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicants’ preliminary amendment, filed on 09/01/21, has been fully considered and entered. 
Drawings
3.	The drawings, filed on 09/01/21, are accepted.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert H. Johnston III on 09/07/21.
6.	The application has been amended as follows: 


Reasons for Allowance
7.	Claims 1-22 are allowed.
8.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber distribution hub for use in a passive optical network, the fiber optic distribution hub comprising an internal frame having a top rail and a bottom rail, and wherein the top rail and bottom rail are displaced from one another and extend longitudinally in a first direction that is perpendicular to a gravity field, wherein the top rail has a front longitudinal edge and the bottom rail has a front longitudinal edge; at least one splitter assembly coupled between the top rail and bottom rail and extending longitudinally parallel to the gravity field; wherein each of the at least one splitter assembly comprises a first side panel, a second side panel, and one or more side walls coupled to the first side panel and the second side panel, together forming an interior space, a front opening between a leading edge of the first side panel and a leading edge of the second side panel, at least one input adapter port disposed in an upper portion of the front opening proximate the top rail, and a plurality of distribution ports disposed in the front opening below the input adapter and above the bottom rail; and a storage rack coupled to the top rail and the bottom rail and extending parallel to the gravity field, in combination with other recited limitations in the claim.  
Claims 2-13 depend from claim 1.

Claims 15-17 depend from claim 14.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 18. Specifically, the prior art fails to disclose a method of manufacturing a field distribution hub for use in a passive optical network, the method comprising forming a cabinet; forming a frame 
Claims 19-22 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883